THE THIRTEENTH COURT OF APPEALS

                                     13-21-00169-CV


                       Port Isabel Logistical Offshore Terminal, Inc.
                                              v.
                                Subsea 7 Port Isabel, LLC


                                     On Appeal from the
                      107th District Court of Cameron County, Texas
                        Trial Court Cause No. 2014-DCL-04383-A


                                       JUDGMENT

       The Court’s judgment issued on March 10, 2022, is hereby withdrawn and the

following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

       We further order this decision certified below for observance.

October 13, 2022